         Case 1:20-cv-04902-PGG Document 17 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER PETERSON,
                  Plaintiff,

             - against -                                                ORDER

CBS STUDIOS, INC.,                                                20 Civ. 4902 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties will discuss settlement over the next thirty days. By January 11,

2021, the parties will submit a joint letter regarding the status of settlement negotiations. If the

case has not settled by that time, the Court will enter a case management plan.

Dated: New York, New York
       December 10, 2020
